[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               FEB 19, 2009
                            No. 07-15397                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A98-614-603
                             A98-614-604


RIKHARD BORCHTCHEV,
NATALLIA TKACHOVA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (February 19, 2009)

Before EDMONDSON, Chief Judge, CARNES and BARKETT, Circuit Judges.
PER CURIAM:

       Rikhard Borchtchev and his wife, Natallia Tkachova, natives and citizens of

Belarus,1 petition for review of the adoption and affirmance by the Board of

Immigration Appeals (“BIA”) of the decision of the Immigration Judge (“IJ”). The

decision denied asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”). No reversible error has been shown; we

dismiss the petition in part and deny it in part.

       We first address Borchtchev’s asylum arguments. On appeal, he asserts that

he demonstrated changed circumstances to excuse his untimely asylum application

and otherwise makes arguments about his eligibility for asylum. The government

correctly notes that we lack jurisdiction to consider Borchtchev’s asylum claims

because the IJ and the BIA concluded that his asylum application was untimely and

that he failed to demonstrate an exception to the filing deadline contained in

8 U.S.C. § 1158(a)(2)(B).2 Chacon-Botero v. U.S. Attorney Gen., 427 F.3d 954,

957 (11th Cir. 2005) (we lack jurisdiction, under section 1158(a)(3), to review an

IJ’s untimeliness ruling).



       1
       Borchtchev included his wife as a derivative in his asylum application; so our decision
about Borchtchev also applies to her.
       2
           Borchtchev entered the United States in 1998 and filed his asylum application in 2004.
                                                  2
      We have jurisdiction over Borchtchev’s petition for review of claims for

withholding of removal and CAT relief. Borchtchev sought relief based on his

political opinion: he described himself as a military historian and military antiques

collector and dealer who disagreed with Belarus’s presentation of its history in

World Wars I and II. Borchtchev alleged that, in May 1997, he was arrested at his

workshop because of his political opinion and detained and beaten; he received

medical treatment after his detention by a family friend who was a doctor. After

this arrest, he claimed, police started monitoring the activities around his

workshop. He was arrested again in August 1998 and told that his antiques

collection was illegal and subject to confiscation; he was again detained, beaten,

and threatened.

      At his asylum hearing, Borchtchev testified that he appeared on state-

controlled television three times to talk about war history and his antiques

collection, expressing anti-government positions each time. After his third

appearance, he claimed, he came under heightened scrutiny from the government.

He stored his antiques collection at his parents’ house in Belarus and had sent

several shipments of military history books to his parents in Belarus from the

United States, but claimed that the last shipment had been confiscated by the

government.

      The IJ determined that Borchtchev was not credible and denied him relief.
                                           3
The IJ based this determination on the following things: (1) Borchtchev’s inability

to answer questions directly3 ; (2) the implausibility of Borchtchev’s claim that he

appeared on television expressing anti-government sentiments three times, in the

light of his testimony that television was entirely state-run in Belarus; and (3) his

failure to produce corroborating evidence about the events that happened to him

such as documents showing treatment for his alleged injuries or statements from

his parents about the shipments he allegedly sent to them from the United States.

The BIA agreed with the IJ’s adverse credibility determination and also noted that

Borchtchev was arrested and beaten before his first television appearance, even

though he claimed to have come under government scrutiny after his third

television appearance.

         We review the decisions of the IJ and the BIA in this case. See Savoury v.

U.S. Attorney Gen., 449 F.3d 1307, 1312 (11th Cir. 2006) (where the BIA

expressly adopts and affirms the IJ’s decision and adds its own analysis, we review

the IJ’s decision as supplemented by the BIA). An IJ’s factual determination that

an alien is unentitled to relief “must be upheld if it is supported by substantial

evidence.” Mazariegos v. U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir.

2001).

         An alien seeking withholding of removal must show that his life or freedom

         3
             The IJ described Borchtchev’s answers to questions as “an exercise in non-sequiturs.”
                                                   4
would more likely than not be threatened upon return to his country because of his

race, religion, nationality, political opinion, or membership in a particular social

group. Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). An

alien is entitled to CAT protection if he shows that he is “more likely than not to be

tortured in the country of removal.” Jean-Pierre v. U.S. Attorney Gen., 500 F.3d

1315, 1323 (11th Cir. 2007) (quoting 8 C.F.R. § 208.16(c)(4)).

      An adverse credibility determination alone may be sufficient to support the

denial of relief. Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1287 (11th Cir.

2005) (internal quotation omitted). But “an adverse credibility determination does

not alleviate the IJ’s duty to consider other evidence produced by an asylum

applicant.” Id. “A credibility determination, like any fact finding, may not be

overturned unless the record compels it.” Id.

      On appeal, Borchtchev argues that he demonstrated he more likely than not

would suffer persecution and torture if returned to Belarus based on his prior

arrests, the physical violence and threats he endured there, and the current country

conditions. He asserts that the IJ and BIA erred in making the credibility

determination because his testimony was consistent with his asylum application

and the U.S. State Department’s Belarus Country Report on Human Rights

Practices for 2004.

      The IJ and BIA provided specific and cogent reasons for the credibility
                                           5
determination, which is supported by substantial evidence. See D-Muhumed v.

U.S. Attorney Gen., 388 F.3d 814, 819 (11th Cir. 2004).4 Nothing in the record

compels us to substitute our judgment on the issue. During his testimony,

Borchtchev repeatedly did not answer directly the questions posed to him; the IJ

frequently had to remind him to answer only the question asked. And the IJ and

BIA noted the implausibility that Borchtchev would be asked to appear on state-

controlled television two more times after initially expressing anti-government

sentiments. While Borchtchev argues that he became a government target after his

third television appearance, this assertion is belied by his testimony that he had

been arrested and detained once before appearing on television about his antiques

collection and allegedly was being monitored by the police after this arrest.5 And

while Borchtchev alleged that he encountered problems with the government

because of his antiques collection, this collection apparently remains unharmed at

his parents’ house in Belarus.

       In the light of Borchtchev’s implausible testimony, the IJ and BIA correctly

noted the need for -- and lack of -- corroborating evidence to support his claim.



       4
        The adverse credibility determination in this case is not governed by the REAL ID Act
of 2005 because Borchtchev filed his asylum application after the Act’s effective date. See Chen
v. U.S. Attorney Gen., 463 F.3d 1228, 1231 (11th Cir. 2006).
       5
        Borchtchev also failed to mention specifically these television appearances in his asylum
application.
                                               6
See Yang v. U.S. Attorney Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). For

example, he presented no medical documentation of his alleged injuries and

treatment or documentation about his prior arrests and the shipments he sent to his

parents house.6 Borchtchev argues that the Country Report corroborates his claim.

But while it may confirm that general conditions in Belarus are as Borchtchev says,

including that the state controls the media, it does not tend to corroborate his

personal claim that the government targeted him based on his controversial

political views and practices.

       In sum, the IJ and BIA provided cogent reasons for the credibility

determination: and these reasons are supported by substantial record evidence. See

D-Muhumed, 388 F.3d at 819 (citations omitted).7

       PETITION DISMISSED IN PART, DENIED IN PART.




       6
         Borchtchev testified that he had a photograph taken by his father of the material that he
sent to Belarus but did not submit the photo with his application because he did not think it was
important.
       7
        Borchtchev argues that the BIA did not make a separate finding about CAT relief; but
the credibility determination also applied to the CAT relief claim because the same evidence was
used to support the withholding of removal claim. See Forgue, 401 F.3d at 1288 n.4.
                                                  7